Name: Commission Regulation (EC) No 2728/95 of 27 November 1995 amending Regulation (EC) No 918/94 derogating from Regulation (EEC) No 778/83 laying down the quality standards for tomatoes, as regards tomatoes attached to the stalk (trusses of tomatoes)
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption
 Date Published: nan

 No L 284/4 EN Official Journal of the European Communities 28 . 11 . 95 COMMISSION REGULATION (EC) No 2728/95 of 27 November 1995 amending Regulation (EC) No 918/94 derogating from Regulation (EEC) No 778/83 laying down the quality standards for tomatoes, as regards tomatoes attached to the stalk (trusses of tomatoes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 2 (2) thereof, Whereas Commission Regulation (EC) No 918/94 (3), as last amended by Regulation (EC) No 3301 /94 (4), dero ­ gates from Commission Regulation (EEC) No 778/83 (% as last amended by Regulation (EEC) No 1657/92 (6), so as to authorize for a trial period the marketing of tomatoes attached to the stalk (trusses of tomatoes) during the 1994 marketing year ; whereas that period was extended to the 1995 marketing year by Regulation (EC) No 3301 /94 ; whereas the marketing year for tomatoes runs from 1 January to 31 December of a given year ; Whereas it would appear appropriate definitively to insert the provisions authorizing the marketing of tomatoes attached to the stalk (trusses of tomatoes) in Regulation (EEC) No 778/83 ; whereas, however, pending the result of the reform of the common organization of the market in fresh fruit and vegetables, the said trial period should be extended for a further marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EC) No 918/94, ' 1995' is replaced by ' 1996'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 106, 27. 4. 1994, p. 5. (4) OJ No L 341 , 30. 12 . 1994, p. 44 . 0 OJ No L 86, 31 . 1 . 1983, p. 14. 6 OJ No L 172, 27. 6 . 1992, p. 53 .